Citation Nr: 0118341	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  00-24 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for left carpal tunnel 
syndrome, to include as secondary to service-connected scar, 
left wrist, residual of ganglion excision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lloyd M. Cramp, Associate Counsel



INTRODUCTION

The veteran had active service from May 1961 to May 1965.  

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland Ohio (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  During service, the veteran underwent excision of a 
ganglion cyst on his left wrist; service connection is 
presently in effect for scar, left wrist, residual of 
ganglion excision.

3.  The veteran currently suffers from carpal tunnel syndrome 
of the left wrist.

4.  The probative medical evidence of record does not 
indicate that carpal tunnel syndrome of the left wrist is 
causally related to his service-connected scar, left wrist, 
residual of ganglion excision, or the in-service removal of 
the cyst, or to any other an incident of the veteran's active 
service.


CONCLUSION OF LAW

Left carpal tunnel syndrome was not incurred in or aggravated 
by active military service, and is not proximately due to or 
the result of a service-connected scar, left wrist, residual 
of ganglion excision.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he 
currently has carpal tunnel syndrome of the left wrist, which 
is related to his in-service removal of a ganglion cyst from 
his left wrist. 

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal, as the requirements 
under the new law have been met.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses a matter 
not addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  

In the present case, the RO has informed the veteran of the 
reasons for denying his claim, as well as the evidence 
necessary to substantiate his claim.  The veteran's service 
medical records were obtained and the veteran was provided 
several recent VA examinations.  Under the circumstances, the 
Board finds that the duty to assist has been satisfied, and 
no useful purpose would be served by remanding this case to 
the RO for additional development.  As such, the Board will 
proceed with appellate disposition.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995). 

A review of the record reveals that the veteran entered 
service in May 1961.  His physical examination upon entry 
shows no pertinent diagnoses relating to his claimed 
disability.  In May 1963, the veteran sought treatment at a 
service medical facility for pain and swelling of his left 
wrist.  The service physician noted a ganglion cyst and 
recommended x-rays and further diagnosis.  In June 1963, 
service medical records show that the cyst was removed 
without complication.  Upon removal of sutures, several days 
after excision, the physician noted that the wound was 
healing well.  

The examination upon separation from active service, 
conducted in April 1965, shows no significant diagnoses 
pertaining to the claimed disability.  The examining 
physician notes the excision of the ganglion cyst from the 
veteran's left wrist and describes the procedure as being 
without complications or sequela.  In the statement of health 
portion of the examination report, the veteran described 
himself as being in good health.

The veteran filed for a claim for compensation in 1982, and 
in a February 1983 rating decision, service connection was 
granted for scar, excision ganglion, left wrist, rated as 
noncompensable. 

In August 1998, in response to a request to increase the 
disability rating for his left wrist scar, the veteran was 
afforded a VA medical examination.  The veteran complained of 
aching, throbbing and occasional numbness in the left wrist.  
The examining physician noted that the excision scar was well 
healed, non-adherent and non-tender.  He noted some swelling 
in the left hand, some lack of light touch and median sensory 
distribution, and a general lack of motion in the wrist and 
hand.  The examining physician performed electromyographic 
conduction studies (EMG) on both hands, and diagnosed severe 
carpal tunnel syndrome on the left hand, and mild to moderate 
carpal tunnel on the right.  The physician offered the 
opinion that, because the severity of the disability was 
greater on the hand from which the cyst was removed, the 
disability to that hand should be service connected. 

In June 1999, the veteran was referred for a VA medical 
examination, in response to his filing of a claim for VA 
pension benefits.  During the examination, the veteran stated 
that his left wrist had been sensitive and numb, such that he 
was unable to wear a wristwatch on that hand.  The examining 
physician noted that the excision scar and wrist were tender, 
but without swelling or warmth.  The physician noted full 
range of motion, but with pain in all directions.  He also 
noted less intense pain in the right wrist.  The physician 
noted the veteran's carpal tunnel syndrome from previous 
diagnoses, but stated that he did not have the veteran's file 
to review and so he did not make a specific diagnosis.

In March 2000, the VA afforded the veteran a medical 
examination, in response to his December 1999 request for an 
increased rating and for service connection of his carpal 
tunnel syndrome as secondary to his service connected wrist 
scar.  The examining physician stated that he had extensively 
reviewed the veteran's file and medical history, and 
concluded that it was unlikely that the cyst removal could be 
the cause of the veteran's carpal tunnel syndrome.  The 
physician noted that the "carpal tunnel syndrome is on the 
opposite side of the wrist and the area where he had his cyst 
removed is very unlikely to cause carpal tunnel syndrome."  
The physician further stated that "[i]t is more likely than 
not, that he underwent carpal tunnel syndrome from one of 
many other type of problems including overuse or trauma, but 
removal of the ganglion cyst on the opposite side of the 
wrist is not a likely cause of carpal tunnel syndrome in this 
instance."

In April 2000, the veteran was again referred for a medical 
opinion to verify the existence of carpal tunnel syndrome.  
The examining physician reviewed the EMG performed during the 
August 1998 examination, and concurred in the finding of 
carpal tunnel syndrome.  The physician did not give his 
opinion of its cause, or its relationship to the veteran's 
service-connected excision scar.

Following the veteran's appeal of the RO's April 2000 rating 
decision, the RO requested an additional examination of the 
veteran to reconcile the conflicting diagnoses of record.  
The RO specifically requested that the examining physician 
address whether the left carpal tunnel syndrome could have 
resulted from the cyst excision, and if so, how the veteran's 
right carpal tunnel syndrome could be explained.  The 
examining physician reviewed the veteran's records and 
previous diagnoses and in a February 2001 statement rendered 
his opinion that "the left carpal tunnel syndrome is not 
related to or a result of the prior left dorsal ganglion 
cyst."  He stated that, while a cyst excision from the volar 
wrist could cause carpal tunnel syndrome, in this case the 
veteran's cyst was removed from the dorsal wrist, which is in 
no way proximate to the carpal tunnel.  He also noted that 
the symptoms did not develop until the middle 1990's, well 
after the 1962 excision.

The Board has thoroughly reviewed the evidence of record, but 
finds that the preponderance of the evidence is against a 
claim for service connection for left carpal tunnel syndrome, 
including as secondary to a service-connected scar, left 
wrist, residual of ganglion excision.  The veteran's service 
medical records clearly show that a ganglion cyst was removed 
from the veteran's left wrist by a service physician, while 
the veteran was in active service.  Moreover, the veteran's 
post service medical records clearly show multiple diagnoses 
of carpal tunnel syndrome.  The determinative question in 
this appeal is whether the veteran's current left carpal 
tunnel syndrome is related to his in-service ganglion cyst, 
or some other incident of service. 

The more pertinent medical evidence regarding a possible 
relationship between the 1962 injury and the current 
disability is provided by the August 1998, March 2000 and 
February 2001 medical examinations and diagnoses.  These 
examinations were all performed by physicians who had 
complete access to the veteran's claims file and medical 
history.  The first examination, given in August 1998 states 
the physician's impression that the diagnosed carpal tunnel 
syndrome should be service connected.  However, the only 
reasoning the physician offers for this opinion is his 
finding that the severity of the disability to the left hand, 
which was subject to the in-service injury, was greater than 
that of the right hand, which was not the subject of the in-
service injury.  This opinion does not account for the 
possibility of other causes for the difference in severity, 
nor does it account for the difference in location of the 
original injury and the carpal tunnel.

The Board finds the later examinations more persuasive, in 
that they more fully address the causal relationship.  The 
March 2000 diagnosis points to the fact that the 1962 
excision injury is on the opposite side of the arm from the 
location of the carpal tunnel.  It also addresses the 
possibilities of other causes for the difference in severity 
between the two hands, pointing to the possibility of overuse 
or trauma.  The August 1998 diagnosis does not address these 
possibilities.

Similarly, the February 2001 diagnosis expresses the 
unlikelihood that an excision injury to the dorsal wrist, 
which is not in close proximity to the carpal tunnel, could 
cause carpal tunnel syndrome.  In addition, this diagnosis 
points to the length of time between the 1962 injury and the 
onset of symptoms and initial treatment as indications that 
the excision scar could not have caused the carpal tunnel 
syndrome.  

The Board finds that each of the diagnoses reached in the 
examinations discussed above were based on knowledge of the 
veteran's condition and medical history.  The Board also 
finds that the diagnoses in those examinations were proffered 
by physicians who are qualified to make such diagnoses.  
However, the Board is more persuaded by the conclusions in 
the March 2000 and February 2001 medical opinions, in that 
those physicians appear to have more completely and 
thoroughly addressed the causal relationship between the in-
service injury and current carpal tunnel syndrome.

It is the Board's responsibility to assess the credibility 
and weight given to evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993); citing Woods v. Derwinski, 1 Vet. App. 
190, 192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches; 
as is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  In the present case, the Board finds that for the 
reasons discussed above, more weight should be given to the 
March 2000 and February 2001 medical opinions, which rule out 
a causal relationship between the veteran's current carpal 
tunnel syndrome, and his in-service ganglion cyst removal, or 
any other incident of the veteran's active service. 

In short, for the reasons outlined above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
left carpal tunnel syndrome, to include as secondary to a 
service-connected scar, left wrist, residual of ganglion 
excision, and the appeal is denied.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit of the doubt rule is not applicable.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Service connection for left carpal tunnel syndrome, to 
include as secondary to service-connected scar, left wrist, 
residual of ganglion excision is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

